Order, Supreme Court, New York County (Walter Tolub, J.), entered January 10, 1995, which denied plaintiff’s motion seeking either rescission of the parties’ lease or an injunction directing defendant to take back possession of the subject premises, unanimously affirmed, without costs.
Plaintiff’s insistence that it misunderstood that a provision of the lease authorized, but did not require, defendant to cancel the lease under certain circumstances is insufficient to establish an absence of the requisite meeting of minds as might justify either rescission or reformation. The language of the lease does not support this understanding of its meaning, and there is no evidence of fraud or misrepresentation by defendant. We have considered plaintiff’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rosenberger and Tom, JJ.